Winkler, J.
The appellant, who was tried alone, and ■convicted of murder in the first degree, was indicted, with ■eight others, for the murder of one Frederick Yunt, alleged to have been committed in Tom Green County, on February 14, 1878.
The appellant is not represented here in person or by counsel, by brief or otherwise. We find, upon an examination of the record, that on the trial below, the defendant, by his counsel, requested the court to instruct the jury to this effect: “ The accused must be presumed innocent until his guilt is established by legal evidence, and, in case of a reasonable doubt as to his guilt, he is entitled to be acquitted; ” which was refused by the court, and the refusal is complained of in a motion for a new trial.
The charge asked and refused is substantially in the language of the Code of Criminal Procedure, art. 640, and it was error in the court to refuse it. Black v. The State, 1 Texas Ct. App. 368; Hampton v. The State, 1 Texas Ct. App. 652, and many later cases.
The charge asked and refused embraces two propositions of law, as does the article of the Code upon which the charge was based : 1. A defendant in a criminal cause is presumed to be innocent until his guilt is established by legal evidence. 2. In case of reasonable doubt as to his guilt, he is entitled to be acquitted. On this article rests the law of the presumption of innocence and of reasonable doubt.
The latter proposition was embraced in the charge, but the former was not; and because of error in refusing to give the charge on this subject, after having been requested to do so, the judgment must be reversed and the cause remanded.

Beversed and remanded.